           Case 1:18-cv-05075-LJL Document 169 Filed 05/15/20 Page 1 of 2


May 7, 2020

VIA ECF
Honorable Lewis J. Liman, U.S.D.J.
United States District Court for the S.D.N.Y.
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007
Re: Town & Country Linen Corp., et al. v. Ingenious Designs LLC, et al., No. 18-cv-5075-LJL
Dear Judge Liman:
        Following the March 19, 2020 status conference and pursuant to this Court’s Order (dkt.
150), Plaintiffs Town & Country Linen Corp. and Town & Country Holdings, Inc. and Defendants
Ingenious Designs LLC, Joy Mangano, and HSN, Inc. (collectively, “the Parties”), hereby submit
this joint status letter with a proposed expert discovery schedule.

        By way of background, this case is currently in expert discovery. Opening, rebuttal, and
reply expert reports for seven experts have been exchanged, one expert deposition has been taken,
with six remaining to be scheduled. No deadlines have been set for close of expert discovery,
potential dispositive motions, or a trial ready date. Due to the Court granting Plaintiffs’ Motion for
Reconsideration relating to the Aramid Fiber Luggage misappropriation of idea claim (Count V) on
March 2, 2020 (dkt. 142), supplementation of the Parties’ technical and damage expert reports is
required.

        During the March 19, 2020 status conference, the Court granted the Parties’ request to delay
setting the remaining expert discovery deadlines due to the COVID-19 crisis. The Court ordered
that the Parties meet and confer, and propose an expert discovery schedule by May 7, 2020.

        Having conferred, the Parties propose the following schedule for supplemental expert
reports:

              June 1, 2020: The Parties are to exchange fabric swatches for the technical expert
               reports
              June 15, 2020: Supplemental opening technical and damages expert reports on issues
               for which the party bears the burden of proof (limited to Count V)
              July 9, 2020: Supplemental rebuttal technical and damages expert reports on issues
               for which the party does not bear the burden of proof (limited to Count V)
              July 23, 2020: Supplemental reply technical and damages expert reports on issues
               raised in the supplemental rebuttal reports for which the party submitting the
               supplemental rebuttal report had the burden of proof and did not file an opening
               report on the issue (limited to Count V)

Given the uncertainty of travel, the Parties propose revisiting and submitting a schedule for further
expert depositions, pre-motion letters for dispositive motions, pretrial, and trial by May 29, 2020.

        The Parties are available at the Court’s convenience to discuss these issues further.
                Case 1:18-cv-05075-LJL Document 169 Filed 05/15/20 Page 2 of 2


             Respectfully submitted,

             /s/ Robert Isackson                          /s/ Kevin Kirsch
             Robert Isackson                              Carrie A. Longstaff
             Yuval H. Marcus                              BAKER & HOSTETLER LLP
             Lauren Sabol                                 45 Rockefeller Plaza
             Hoda Rifai-Bashjawish                        New York, New York 10111
             LEASON ELLIS LLP                             Phone: (212) 589-4200
             One Barker Avenue, Fifth Floor               Fax: (212) 589-4201
             White Plains, New York 10601                 Email: clongstaff@bakerlaw.com
             Phone: (914) 288-0022
             Fax: (914) 288-0023                          Kevin Kirsch
             Email: isackson@leasonellis.com              BAKER & HOSTETLER LLP
             Email: marcus@leasonellis.com                312 Walnut Street
             Email: sabol@leasonellis.com                 Suite 3200
             Email: rifai-bashjawish@leasonellis.com      Cincinnati, Ohio 45202
             Attorneys for Plaintiffs                     Email: kkirsch@bakerlaw.com

                                                          Jason Grier
                                                          BAKER & HOSTETLER LLP
                                                          1170 Peachtree Street, NE
                                                          Suite 2400
                                                          Atlanta, GA 30309-7676
                                                          Email: jgrier@bakerlaw.com

                                                          Andrew Samuels
                                                          BAKER & HOSTETLER LLP
                                                          200 Civic Center Drive
                                                          Suite 1200
                                                          Columbus, OH 43215-4138
                                                          Email: asamuels@bakerlaw.com

                                                          Jared Brandyberry
                                                          BAKER & HOSTETLER LLP
                                                          1801 California Street
                                                          Suite 4400
                                                          Denver, CO 80202-2662
                                                          Email: jbrandyberry@bakerlaw.com

                                                          Attorneys for Defendants

The Court accepts the proposed schedule for expert reports outlined above, and
will expect a status letter with a proposed schedule for the remaining dates by
May 29, 2020.

The Clerk of Court is directed to close Dkt. Nos. 129 and 141, which are now
moot.

SO ORDERED. 5/15/2020
